Order entered September 4, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-00891-CV

                   FIRST BANK & TRUST COMPANY, ET AL., Appellant

                                                 V.

       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                           On Appeal from the 44th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-12-04743

                                             ORDER
        Before the Court is appellant’s unopposed motion for an extension of time to file its

jurisdiction brief. We GRANT the motion. Appellant shall file its jurisdiction letter brief on or

before September 8, 2014. Appellee may file its responsive letter brief within 10 days of the

filing of appellant’s jurisdiction letter brief. The Court SUSPENDS, pending further order of the

Court, any briefing deadlines in this case other than the deadlines set forth in this order regarding

jurisdictional briefing.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE